Citation Nr: 1504777	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-12 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. E. Turner, II






INTRODUCTION

The Veteran had active duty service from December 1967 to December 1969.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge and Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran stated he believed his PTSD should be rated [higher] and expressed dissatisfaction with the January 2012 PTSD exam.  The Veteran further stated that his records are "clean" because he did not want to be labeled unfavorably as a Vietnam Veteran and would rather just suffer alone (See Notice of Disagreement received March 2012).  


FINDING OF FACT

The evidence of record does not show that the Veteran's PTSD more closely approximates symptoms in excess of occupational and social impairment due to mild or transient symptoms. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.41, 4.130, Diagnostic Code 9411 (2014).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided notice to the Veteran in April 2011 with respect to his claim for an increased rating for PTSD.  The Veteran received notice that informed him how disability ratings and effective dates are assigned, including specifically addressing PTSD.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran has not identified any records aside from those that are already associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  In January 2012, VA provided the Veteran a medical examination to evaluate his claimed PTSD.  The examination was adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran has alleged that the January 2012 examination was inadequate.  For instance, he states in a March 2012 statement in support of his claim that he felt "pushed through the appointment ... 20 minutes is not enough time [for the examiner] to cover what I deal with day-to-day."  Additionally, the Veteran stated he did not feel the examiner "asked the right questions" and that "there are no yes and no answers that describe what [he] feels."  The record contains no indication that the Veteran is trained or experienced in the mental health field and he has provided no support for his bald assertions regarding the shortcoming of the examination and the examiner.  

With respect to the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).

The results of the January 2012 VA examination do not support the Veteran's claim for an increased rating and, so, there is at least some reason, independent of any perceived inadequacies in the examination, for the Veteran to be dissatisfied with the examination.  Cartright, 2 Vet. App. at 25 ("interest may affect the credibility of testimony").  The Board notes that the VA examiner has no discernible interest in falsifying his report and considerable professional motivation, including potential reputational and licensing consequences, to completely evaluate the patient and to accurately record relevant facts.  Moreover, the Board is mindful that the question at issue involves the proper conduct of a mental health examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether the questions asked, the time spent, and the tests performed were sufficient to obtain reliable results.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  

The Board finds that there is not "clear evidence" of irregularity in the January 2012 examination.  And, in fact, the Board affirmatively finds that the VA examination was adequate and provides sufficient medical evidence to decide the Veteran's claim.  See Stefl, 21 Vet. App. at 123-24.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claim currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

Increased Ratings

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In the present case, the Veteran has expressed disagreement with the initially assigned disability rating at service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Board has thoroughly reviewed all evidence of record.  Further, the Board must evaluate the medical evidence of and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluating PTSD

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  Under the General Rating Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV"). 38 C.F.R. § 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record. Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  

A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).  A score of 81-90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Analysis

The Veteran was afforded a PTSD Compensation and Pension Evaluation (VA exam) in January 2012.  The VA examiner reviewed the claims file and spoke with the Veteran.  The Veteran reported no past psychiatric care, no past suicide attempts, and no prior psychiatric hospitalizations.  The Veteran did not indicate any current psychiatric care or medication.  The examiner noted continuous periods of employment following separation from active duty service.  The examiner diagnosed PTSD based on the Veteran's combat stressors involving traumatic events that involved actual threatened death or serious injury, or a threat to the physical integrity of self or others and resulted in the Veteran's intense fear, helplessness, or horror.  The examiner noted that the Veteran experiences recurrent and distressing recollections of traumatic events, and the Veteran acts or feels as if the traumatic events were recurring.  The examiner further noted other PTSD diagnostic criteria including markedly diminished interest or participation in significant activities; feeling of detachment or estrangement of others; restricted range of affect; hypervigilance; and exaggerated startle response.  The examiner noted the Veteran's PTSD caused suspiciousness and indicated the Veteran did not have any other symptoms related to his diagnosed PTSD or any other mental disorder.  

The examiner noted the Veteran's PTSD diagnostic criteria caused clinically significant distress or impairment in social, occupational, or other important areas of functioning, and found the Veteran experienced occupational and social impairment due to mild or transient symptoms.  The VA examiner assigned a GAF score of 75 indicating mild or transient symptoms causing no more than slight occupational or social impairments.  

The Veteran submitted several lay statements in March 2012 concerning his PTSD, the majority of which were statements in support of service connection for PTSD.  While those statements are compelling and the Board is sympathetic to the Veteran's combat experience, they do not provide any information as to why the Veteran's service-connected PTSD should be rated higher than the current 10 percent disability rating.  The lay evidence provided concerning the PTSD combat trauma has no probative value for the Veteran's current increased rating claim as PTSD has been diagnosed and combat stressors have been conceded.  

Yet, in the March 2012 statement in support of claim, and in addition to contesting the validity of the VA exam, the Veteran described living with nightmares from his past and having flashbacks to the events he experienced.  The Veteran expressed persistent difficulty with social relationships and described having "constant fear" of others and a preference for keeping his own company.  He further described himself as being always afraid of talking about his thoughts and feelings, of being labeled poorly as a Vietnam Veteran, and of being poorly treated as he as when he returned home from war.  

The Veteran is certainly competent to relay his thoughts, fears, and feelings as that evidence is within the realm of his personal knowledge; likewise, the Board cannot ignore the Veteran's statements simply because he is an interested party to the claim.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994); see also Cartright, 2 Vet. App. 24 (1991).  However, other than a March 2011 social work consult note in which the Veteran refused treatment after being referred to a mental health provider by his primary care physician, the only other relevant evidence concerning the Veteran's PTSD symptoms are the VA exam and the Veteran's lay statements.     

Thus, although the Veteran's stated preference for solitude, fear of others, and reasons for avoiding PTSD treatment are credible, when compared to the January 2012 VA examination coupled with the lack of any mental health treatment they provide scant probative weight to allow a higher disability rating for service-connected PTSD under 38 C.F.R. §  4.130, Diagnostic Code 9411 (2014).  

The Board finds that the Veteran has occupational and social impairment due to mild or transient symptoms.  The Board finds that the Veteran does not have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board further finds that the Veteran has not experienced symptoms such as depressed mood, anxiety, panic attacks, chronic sleep impairment, or memory loss. His cognitive abilities, memory, speech, and mood have not been noted to be abnormal.  He has not experienced homicidal ideation, hallucinations, delusions, or frequent panic attacks.  A single social work consult note reported referral to a mental health specialist after expressing suicidal ideation, however the Veteran refused treatment and there is no indication the Veteran ever sought mental health treatment from any provider.  The Board acknowledges the objective evidence of suspiciousness, as identified by the VA examiner.  However, for the reasons set forth above, the Veteran's symptoms as a whole do not more closely approximate the criteria for the next higher rating of 30 percent.  

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 10 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2013); see also Gilbert, 1 Vet. App. at 53-56.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's VA examination supports a finding of 10 percent disability rating and, other than his disagreement with the rating, there is no other objective medical evidence concerning his PTSD.  By indicating occupational and social impairment due to mild transient symptoms, the Veteran's functional limitations were described in the context of occupational effects and activities of daily life.  See Martinak v Nicholson, 21 Vet. App. 447, 455 (2007).  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that he should be rated higher and he avoids getting treatment because he prefers to be alone.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   


ORDER

Entitlement to an initial disability rating in excess of 10 percent for PTSD is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


